                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

EPIC GAMES, INC.                          )
                                          )
        Plaintiff,                        )
                                          )
   v.                                     )
                                          )     Civil Action No. 5:17-cv-534-H
C. R.,                                    )
                                          )
        Defendant                         )
                                          )
                                          )

                                   NOTICE OF APPEARANCE

                     COMES NOW, Drew S. Sprague, the undersigned attorney and hereby gives
notice of appearance for the Defendant, C.R., in the above-captioned civil matter 5:17-cv-534-H.

         Respectfully submitted this the 1st day of October, 2020.


                                                      /s/ Drew S. Sprague
                                                      Drew Sprague
                                                      Attorney for the Defendant

FOR THE FIRM:

SPRAGUE LAW, PLLC
911 New Bern Avenue
Raleigh, NC 27601
Telephone: (919) 232-9424
Facsimile: (919) 834-6599
E-mail: dsprague@spraguelawnc.com




              Case 5:17-cv-00534-H Document 40 Filed 10/02/20 Page 1 of 2
                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

EPIC GAMES, INC.                       )
                                       )
        Plaintiff,                     )
                                       )
   v.                                  )
                                       )    Civil Action No. 5:17-cv-534-H
C.R.                                   )
                                       )
        Defendant.                     )
                                       )
                                       )

                              CERTIFICATE OF SERVICE

        COMES NOW Defendant, by and through counsel, to hereby certify that I have
electronically filed the foregoing Notice of Appearance with the Clerk of Court using the
CM/ECF system on this, the 1st day of October 2020. I further certify that I have mailed this
document to counsel named below pursuant to Rule 5(b) of the Federal Rules of Civil Procedure
by depositing a copy into the care and custody of the United States Postal Service with proper
postage affixed on this the 1st day of October 2020.
SERVED UPON:
Christopher M. Thomas
Parker Poe Adams & Bernstein LLP
301 Fayetteville Street, Suite 1400
Raleigh, NC 27601
P.O. Box 389
Raleigh, N.C. 27602

                                           /s/ Drew S. Sprague
                                           Drew Sprague
                                           Attorney for the Defendant

FOR THE FIRM:

SPRAGUE LAW, PLLC
911 New Bern Avenue
Raleigh, NC 27601
Telephone: (919) 232-9424
Facsimile: (919) 834-6599
E-mail: dsprague@spraguelawnc.com




              Case 5:17-cv-00534-H Document 40 Filed 10/02/20 Page 2 of 2
